Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding claims 8 and 21, references of record, such as Tien US 20130127184, does not teach the movement of the second link pin extending into the slot of a first link and displaceable along the length of said slot of the first link wherein this same pin is the pin that pivotably couples a second link to said first link as well as the remainder of the limitations. Zawadzki US 3788687 teaches a similar apparatus wherein there is a link with an elongated slot, however does not teach the first and second link as disclosed in claims 8 and 28. Voight US 1071656 does not disclose amended claim 28 limitation wherein the latch pin extends into and is displaceable along a length of the elongate latch slot.  Voight does not teach claim 8 or 21. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675